This opinion is subject to administrative correction before final disposition.




                                  Before
                      GASTON, STEWART, and BAKER
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Steven R. WHITSELL
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 202000119

                          Decided: 27 January 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Mark D. Sameit

   Sentence adjudged 18 March 2020 by a general court-martial con-
   vened at Marine Corps Base Camp Foster, Okinawa, Japan, consisting
   of a military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for eighteen months, 1 and a dishonora-
   ble discharge.

                            For Appellant:
                 Commander Michael E. Maffei, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 Upon recommendation of the military judge, the convening authority suspended
four months of confinement.
              United States v. Whitsell, NMCCA No. 202000119
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2